DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Lynda Wood on 3/22/2021.
The application has been amended as follows: 

Regarding claim 2:
Page 9, line 18 is amended to -phase at the determined [[actuator]] position-.

Regarding claim 3:
Page 9, lines 20-21 are amended to - after step (c), of measuring [[the]] an actual phase of the camshaft-.

Regarding claim 4:
Page 9, line 24 is amended to –[[a]] the cam plate having a curved inner surface-.
the sprocket plate having a curved inner surface-.
Page 10, line 5 is amended to – each carrier comprising a disc of the plurality of discs with an outer circumference with a first contact point -.
Page 10, line 12 is amended to – from [[a]] the controller to pivot the plurality of discs to move the first contact point and the second contact point-.

Allowable Subject Matter
Claims 1-4 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-4 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “c) the controller sending a signal to the actuator to adjust the tilt of the plurality of discs to a determined position in the calculated actuation direction to advance or retard the camshaft relative to the crankshaft; and d) the controller sending a signal to the actuator to return the tilt of the plurality of discs to a holding position in which the phase of the camshaft relative to the crankshaft is maintained at the desired phase” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 6,457,446 to Willmot, US patent application publication number 2003/0029399 to Yamamuro et al., US patent number 5,803,030 to Cole, US patent number 6,047,674 to Kadowaki et al., US patent number 6,338,323 to Machida, US patent number 2002/0166522 to Takahashi et al., US patent application publication number 2005/0211207 to Urushihata et al., US patent number 4,297,918 to Perry, US patent number 5,643,132 to Inoue, US patent number 6,287,232 to Sakai et al., US patent number 6,347,270 to Takizawa et al. and US patent number 6,351,700 to Muramoto et al., .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746